COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
DANIEL SMITH,                                                      No. 08-15-00073-CV
                                                 §
                          APPELLANT,                                  Appeal from the
                                                 §
V.                                                              County Court at Law No. 2
                                                 §
SCHWARTZ PROPERTIES, LLC                                         of Denton County, Texas
                                                 §
                            APPELLEE.                             (TC# CV-2014-02613)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF JULY, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez and Hughes, JJ.